EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is found in the original claims and in the specification at ¶0030, as well as in the data presented in the affidavit of 10/12/2021.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen Weyer on 1/6/2022.
The application has been amended as follows: 

Claims
1. (Currently Amended) A method of limiting the occurrence of or treating viral infections comprising administering a composition comprising a mixture comprising therapeutically effective amounts of myricetin, hesperitin and gallic acid
2. (Currently Amended) The method of claim 1, wherein 
3. (Original) The method of claim 1, wherein the composition is administered to the patient by oral administration, intravenous injection, intramuscular injection, intrathecal injection, subcutaneous administration, sublingually, buccal administration, rectal administration, vaginal administration, ocular administration, otic administration, 
4. – 9. (Canceled) 
10. (Original) The method according to claim 1, wherein the viral infection is the Ebola virus.
11. (Original) The method according to claim 1, wherein the patient is a human.
12. (Currently Amended) The method according to claim 1, wherein the mixture
13. (Original) The method of claim 12, wherein the permeation enhancer is piperine.
14. (Canceled)
15. (Canceled)
16. (Currently Amended) The method of claim [[15]]13, wherein about 300 to about 700 mg myricetin; about 100 to about 500 mg hesperitin; and about 5 to about 100 mg piperine are present in the composition.
17. (Currently Amended) The method of claim [[15]]13, wherein about 450 to about 600 mg myricetin; about 250 to about 400 mg hesperitin; and about 5 to about 50 mg piperine are present in the composition.
18. (Currently Amended) The method of claim [[15]]13, wherein about 55 to about 75% weight myricetin; about 30 to about 50% hesperitin; and about 0.5 to about 5 % piperine, based on the total weight of the mixture, is present in the composition.
19. (Currently Amended) The method of claim [[15]]13, wherein the molar ratio of piperine, myricetin and hesperitin present in the composition is about 1:(30-60):(30-60).
a mixture comprising therapeutically effective amounts of myricetin, hesperitin, at a molar ratio of 1:1:1.
21. – 26. (Canceled) 
27. (Currently Amended) The composition according to claim [[18]]20, wherein the mixture
28. (Original) The composition of claim 27, wherein the permeation enhancer is piperine.
29. (Canceled)
30. (Canceled)
31. (Currently Amended) The composition of claim [[30]]28, wherein 
32. (Currently Amended) The composition of claim [[30]]28, wherein 
33. (Currently Amended) The composition of claim [[30]]28, wherein 
34. (Currently Amended) The composition of claim [[30]]28, wherein the molar ratio of piperine, myricetin and hesperitin present in the composition is about 1:(30-60):(30-60).
35. (Currently Amended) A method of limiting the occurrence of or treating the Ebola virus in a human comprising administering a composition comprising a mixture of 
36. (Currently Amended) The composition of claim [[29]]33, wherein based on a total weight of the mixture, the composition comprises 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 10/12/2021, in which claims 2 and 35 are amended. No claims are newly added or canceled.
In view of the Examiner’s amendment above, claims 4-9, 14, 15, 21-26, 29 and 30 are canceled and claims 1-3, 10-13, 16-20, 27, 28 and 31-36 are pending in the instant application and are found to be allowable.
	
Priority
The application is a National Stage entry of PCT/US2017/48892 filed on 8/28/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/24/2021 and 10/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections/Objections
All rejection(s) of record for claim(s) 4-9, 14, 15, 21-26, 29 and 30 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.

The amendment to claim 35 results in the claim being definite, the rejection under 112(b) is withdrawn.
The rejections under 112(a) are withdrawn. The Examiner’s Amendment narrows the scope of the claims to be fully described and enabled by the specification.
With respect to the rejection of claims 1-3, 11-13, 16-20, 27, 28, 31-34 and 36 under 35 U.S.C. 103 as being unpatentable over Brand et al. (US 2012/0022010 A1), in view of Qazi et al. (US 2004/0198672), further in view of Hensley et al. (US 2008/0119545), further in view of Badhani et al. (RCS Adv., 2015) and the rejection of claims 1-3 and 12-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US 10,123,991, in view of Hensley et al., said rejections are withdrawn. The affidavit of 10/12/2021 presents evidence of unexpected results which overcomes obviousness rejections.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While combining myricetin, hesperitin and gallic acid to treat viral infection is prima facie obvious based on Brand/Qazi/Hensley/Badhani, the instant specification and affidavit of 10/12/2021 presents evidence of unexpected results that overcomes a prima facie case of obviousness. Specifically, the data in the affidavit shows that the combination of myricetin, hesperitin and gallic acid acts to inhibit the cytokine storm that occurs upon infection, which is unexpected given that hesperitin alone is shown to 

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623